Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND CONTROL METHOD

Examiner: Adam Arciero	S.N. 16/836,144	Art Unit: 1727          September 11, 2021 

DETAILED ACTION
The Application filed on March 31, 2020 has been received.  Claims 1-8 are currently pending and have been fully considered.  

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Watanabe et al. (US 2018/0198145 A1; as found in IDS dated March 31, 2020), Mitsui et al. (EP 1548453 A1; as found in IDS dated October 02, 2020), Saeki et al. (US 2012/0248872 A1), and Matsumoto et al. (US 2018/0123152 A1), do not specifically disclose, teach, or fairly suggest the claimed fuel cell system and control method, comprising the claimed identification section configured to, in a first case where an absolute value of a difference between the actual amount of charge and discharge and the estimated amount of charge and discharge is greater than or equal to a first threshold value, identify a device, in which the electric power consumption estimated by the claimed estimation section deviates from an actual electric power .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727